United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.C., Appellant
and
DEPARTMENT OF THE NAVY, PEARL
HARBOR NAVAL SHIPYARD,
Pearl Harbor, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0298
Issued: June 24, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On November 20, 2018 appellant filed a timely appeal from an October 2, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the October 2, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP has abused its discretion by denying appellant’s requests for
travel reimbursement in excess of 100 miles roundtrip.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts of the case as set forth in the
Board’s prior decision are incorporated herein by reference. The relevant facts are as follows.
On April 10, 1984 appellant, then a 33-year-old foreman, filed a traumatic injury claim
(Form CA-1) alleging that on February 21, 1984 he sustained a herniated lumbar disc at L4-L5
while assisting a coworker with moving an aluminum pipe while in the performance of duty. On
January 3, 1990 OWCP accepted appellant’s claim for a herniated disc at L4-L5, and paid
appellant wage-loss compensation on the periodic compensation rolls.
In a second opinion evaluation report dated September 12, 2017, Dr. Gary J. La Tourette,
a Board-certified orthopedic surgeon, reviewed appellant’s medical history and statement of
accepted facts. He diagnosed sacroiliitis, displacement of lumbar intervertebral disc without
myelopathy, degeneration of intervertebral disc, and chronic pain syndrome and opined that these
conditions were causally related to appellant’s accepted February 21, 1984 employment injury.
Dr. Tourette recommended that appellant receive corticosteroid injections and a sacroiliac joint
fusion.
On November 2, 2017 OWCP expanded acceptance of the claim to include sacroiliitis,
displacement of lumbar intervertebral disc without myelopathy, degeneration of lumbar or
lumbosacral intervertebral disc, and chronic pain syndrome.
In reports dated February 1 and August 2, 2017, Dr. David R. Lanzkowsky, a Boardcertified anesthesiologist and pain medicine specialist, related that appellant had undergone right
and left sacroiliac joint injections.
In a letter dated November 12, 2017, appellant indicated that he had moved from Nevada
to Arizona, and that he wished to finish his current course of treatment with Dr. Lanzkowsky in
Nevada. He noted that, after the course of treatment finished, he intended to begin treatment at a
pain management treatment center closer to his new home in Arizona.
In a letter dated December 11, 2017, OWCP informed appellant that it updated his address
in the system to reflect his move to Arizona, and that he could complete the approved treatment in
Nevada. However, it advised him that OWCP would not reimburse him for mileage or travel over
100 miles roundtrip from his home. OWCP noted that appellant needed to select a new treating
physician in Arizona.

3

Docket No. 00-2774 (issued March 13, 2002).

2

In a medical travel refund request form (Form OWCP-957), dated December 15, 2017,
appellant requested reimbursement for travel for three trips of 640 miles roundtrip travel between
Arizona and Nevada for the dates November 14 and December 13 and 15, 2017.
In a report dated December 13, 2017, Dr. Lanzkowsky related that on that day appellant
had undergone a right L4 medial branch rhizotomy, left L4 medial branch rhizotomy, right L5
dorsal branch rhizotomy, left L5 dorsal branch rhizotomy, right S1 dorsal branch rhizotomy, left
S1 dorsal branch rhizotomy, right S2 dorsal branch rhizotomy, and left S2 dorsal branch
rhizotomy.
In a letter dated December 22, 2017, appellant related that he found a new doctor in
Arizona, and that he cancelled all future appointments with the pain management group in Nevada.
However, he argued that the three trips he took for treatment in Nevada were necessary because
of a lack of communication from OWCP. Appellant alleged that OWCP took three months to
inform him that he would not be reimbursed for travel over 100 miles roundtrip.
In a development letter dated February 12, 2018, OWCP advised appellant that he needed
to provide a detailed statement explaining why he believed it was reasonable and necessary to
travel approximately 320 miles each way from Arizona to Nevada for medical treatment.
Appellant was afforded 30 days to submit the requested information. No response was received.
By decision dated April 9, 2018, OWCP denied appellant’s request for authorization and
reimbursement for travel to obtain medical services, finding that the evidence of record did not
support that the travel mileage requested was reasonable and necessary. It noted that appellant
remained entitled to travel reimbursement for medical treatment of up to 100 miles roundtrip.
On April 17, 2018 appellant timely requested an oral hearing with an OWCP hearing
representative from the April 9, 2018 decision.
In a letter dated April 17, 2018, appellant indicated that he was neither offered, nor had he
requested, travel reimbursement for 32 years while he lived in Hawaii and Nevada, and it was not
until he was directed to undergo a second opinion evaluation in 2016 that he requested a travel
reimbursement. He noted that he asked for a travel reimbursement after his move from Nevada to
Arizona because the trips to and from Nevada and Arizona totaled over 600 miles, took more than
10 hours, and were grueling and detrimental to his condition. Appellant related that he was never
told he would not be reimbursed for travel expenses until after he completed the entire rhizotomy
operation including pre-op and post-op.
The hearing was held telephonically on August 28, 2018 regarding OWCP’s April 9, 2018
decision. During the hearing appellant argued that he should be reimbursed for travel over 100
miles because OWCP had previously reimbursed for such travel expenses.
By decision dated October 2, 2018, OWCP’s hearing representative affirmed the April 9,
2018 decision, finding that OWCP properly denied appellant’s mileage reimbursement request for
travel exceeding 100 miles roundtrip.

3

LEGAL PRECEDENT
OWCP regulations provide that the employee is entitled to reimbursement of reasonable
and necessary expenses, including transportation needed to obtain authorized medical services,
appliances, or supplies.4 To determine a reasonable travel distance, it will consider the availability
of services, the employee’s condition, and the means of transportation. Effective August 29, 2011,
the most recent regulations provide that a round-trip distance of up to 100 miles is considered a
reasonable distance to travel.5 If round-trip travel of more than 100 miles is contemplated, or air
transportation or overnight accommodations will be needed, the employee must submit a written
request to OWCP for prior authorization with information describing the circumstances and
necessity for such travel expenses. OWCP will approve the request if it determines that the travel
expenses are reasonable and necessary and are related to obtaining authorized medical services,
appliances, or supplies.6
Pursuant to FECA Bulletin No. 14-02 (issued January 29, 2014), when a claimant submits
a travel reimbursement in excess of 100 miles for a single date of service, the bill will automatically
be suspended, and the Central Bill Processing provider will send notification to OWCP’s claims
examiner.7 FECA Bulletin No. 14-02 notes that in some limited circumstances it may be necessary
for a claimant to travel more than 100 miles on a regular basis, such as when the claimant lives in
a remote area.8
In interpreting this section, the Board has recognized that OWCP has broad discretion in
approving services provided under FECA.9 The only limitation on OWCP’s authority is that of
reasonableness. OWCP may authorize medical treatment, but determine that the travel expense
incurred for such authorized treatment was unreasonable or unnecessary.10
ANALYSIS
The Board finds that OWCP has not abused its discretion by denying appellant’s requests
for travel reimbursement in excess of 100 miles roundtrip.
The record reflects that appellant moved from Las Vegas, Nevada to Cottonwood, Arizona
on October 30, 2017 and notified OWCP of his move on November 12, 2017. In Nevada appellant
had been treated by Dr. Lanzkowsky, his authorized treating physician. After moving to Arizona,
OWCP advised that he could complete his treatment with Dr. Lanzkowsky. Appellant requested
4

20 C.F.R. § 10.315(a).

5

Id.

6

Id. at § 10.315(b).

7

FECA Bulletin No. 14-02 (January 29, 2014).

8

Id.

9

D.C., Docket No. 18-0080 (issued May 22, 2018); M.B., Docket No. 17-1072 (issued August 16, 2017).

10

Id.; W.M., 59 ECAB 132 (2007).

4

authorization for mileage reimbursement for traveling approximately 320 miles each way to
continue treatment with Dr. Lanzkowsky in Nevada. On December 11, 2017 OWCP informed
appellant that he would not be reimbursed for travel expenses in excess of 100 miles roundtrip in
accordance with its procedures. In a development letter dated February 12, 2018, it advised
appellant that he needed to provide a detailed statement as to why it was reasonable and necessary
for him to travel approximately 320 miles each way for medical treatment.
OWCP’s regulations provide that, generally, a round trip of up to 100 miles is a reasonable
distance to travel.11 There may be circumstances where reimbursement for travel of more than
100 miles is appropriate. An example of those circumstances might be an appellant who lives in
a remote area with limited medical services and physicians of an appropriate specialty.12 To
establish that a travel reimbursement of more than 100 miles is warranted, OWCP’s regulations
indicate that the claimant must provide information describing the circumstances and necessity for
such travel expenses. Appellant has not provided evidence to explain the necessity of traveling
320 miles each way to Nevada to seek care or why such travel was reasonable.13 Although OWCP
had authorized appellant to see Dr. Lanzkowsky in the past, issues of authorization for medical
treatment and reimbursement of travel expenses for medical treatment are separate and distinct.
OWCP may authorize medical treatment, but determine that the travel expense incurred for such
authorized treatment was unreasonable or unnecessary.14
OWCP has broad discretion in considering whether to reimburse or authorize travel
expenses.15 As the only limitation on its authority is reasonableness, abuse of discretion is
generally shown through proof of manifest error, clearly unreasonable exercise of judgment, or
actions taken which are contrary to both logic and probable deduction from known facts.16 The
Board finds that OWCP has not abused its discretion by denying appellant’s travel reimbursement
requests over 100 miles roundtrip. Appellant has not submitted probative evidence with respect
to the necessity of travel over the 100-mile round-trip standard set forth in OWCP regulations.
OWCP has administrative discretion with respect to authorization of travel reimbursement.17 The
expenses appellant incurred for travel between his home in Arizona and his treating physician in
Nevada beyond the 100-mile round-trip limit must be considered personal to him.18

11

20 C.F.R. § 10.315(a).

12

Id. at § 10.315(b).

13

D.C., supra note 9; see M.M., Docket No. 15-1724 (issued February 16, 2016).

14

Id.

15

Supra note 9.

16

See J.J., Docket No. 10-1908 (issued June 16, 2011).

17

Supra note 9.

18

See W.J., Docket No. 10-1944 (issued June 1, 2011).

5

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP has not abused its discretion in denying appellant’s requests
for travel reimbursement in excess of 100 miles roundtrip.
ORDER
IT IS HEREBY ORDERED THAT the October 2, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 24, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

6

